DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 30 January 2019 are objected to because the figures are not presented in a sequential order, and Fig 6 includes that some of the labels are difficult to located due to are placed over the photos, e.g. 114, 102, 112; and the replacement sheet received in 8 April 2019 includes Fig. 14 that includes a label number over the photo that is not clear. It is suggested to furnish the drawing with labels located around the depiction or photo, but not over the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amended abstract and specification were received on 30 January 2019.  These amended abstract and specification are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 16, it is used the term “virtual representation of the pre-existing prosthesis” in line 7, which is confusing. It is not understood if said term refers to “a virtual representation of the pre-existing prosthesis” of line 5. For examination purposes, the recitation will be treated as the term used in line 5 of the claim.
Regarding claim 1, it is used the term “virtual representation of the intermediate prosthesis” in line 10, which is confusing. It is not understood if said term refers to “a virtual representation of the intermediate prosthesis” of line 9. For examination purposes, the recitation will be treated as the term used in line 9 of the claim.
Claim 1 recites the limitation "data" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, it is used the term “a virtual representation of the pre-existing prosthesis” in line 3, which is confusing. It is not understood if said term refers to the “a virtual representation of the pre-existing prosthesis of claim 1, line 7, or if it refers to another virtual representation of the pre-existing prosthesis. For examination purposes, 
Regarding claims 3, 8 and 11, it is used the term “a virtual representation of the intermediate prosthesis” in line 1, which is confusing. It is not understood if said term refers to the “a virtual representation of the pre-existing prosthesis of claim 1, line 10, or if it refers to another virtual representation of the intermediate prosthesis. For examination purposes, the recitation will be treated as been the same as “a virtual representation of the intermediate prosthesis” of claim 1.
Regarding claim 9, it is confusing that the claim describes scanning the removed fused intermediate prosthesis, but the method up to that point does not have a step for removing said fused intermediate prosthesis. Therefore, due to the claim describes something that has not been done is considered to be indefinite. 
Claim 10 recites the limitation "tissue impression material" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the use of the term “tissue impression material” in lines 2-3 is confusing. It is not understood if the term refers to the “hardenable tissue impression material” of claim 7, or another tissue impression material. For examination purposes, the recitation will be treated as the “hardenable tissue impression material”. 
Claim 10 recites the limitation "intermediate prosthesis" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the use of the term “intermediate prostheses” in lines 2-3 is confusing. It is not understood if the term refers to the “virtual representation of the intermediate prosthesis” of claim 1, or if it refers to a physical fabrication of an 
Regarding claim 14, the use the term “a virtual sectioned intermediate prosthesis” in lines 3, is confusing. It is not understood if said term refers to the “virtual sectioned intermediate prosthesis” described in claim 1, line 11, or if it refers to another “virtual sectioned intermediate prosthesis”. For examination purposes, the recitation will be treated as the sectioned intermediate prosthesis of claim 1.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5 uses the term “pre-existing prosthesis”, but in line 4 uses the term patient’s pre-existing prosthesis”. In order to avoid potential confusion it is suggested to use the term “patient’s pre-existing prosthesis” instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schulter et al. (US 20180008384 A1).


    PNG
    media_image1.png
    331
    365
    media_image1.png
    Greyscale
      

    PNG
    media_image2.png
    307
    362
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    332
    326
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    268
    459
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    289
    371
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    315
    388
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    289
    490
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    346
    432
    media_image8.png
    Greyscale


Regarding claim 1 and 16:
Regarding claim 1, Schulter et al. discloses a method of generating a final working prosthesis of a dental arch from a patient's pre-existing prosthesis of the dental arch and at least one coping used therewith (see Fig. 1 above and [0010]-[0012] – dental prosthesis is disclosed consisting of a veneering overlay and dental implant framework intended to mate to a series of implants/abutments in a patient's mouth”, and “veneering overlay and dental implant framework are permanently fixated to one another in providing the completed dental prosthesis”, [0064] – “stone cast replicates the soft tissue contours and implant positions in the patient's mouth”, [0065] – “An anchor 104, also known as an "implant" or "fixture" is shown embedded into the patient's mandible 100), the method includes the steps of: 
scanning the patient's pre-existing prosthesis to capture data representing a three dimensional configuration of the pre-existing prosthesis to assist in generating a virtual representation of the pre-existing prosthesis (see Fig. 4 above and [0109] – “two sets of scan data and resulting surface models of the stone cast 125 and diagnostic wax-up 130 provide all of the necessary data for determining the position of the denture teeth 132 in diagnostic wax-up 130 relative to the implants/abutments and the soft tissue contours of stone cast 125 as well as defining the boundaries or limits in which the framework should be designed within”); 
generating a virtual representation of the pre-existing prosthesis (see Fig. 15A and 25A above, and [0111] – “For a non-parametric CAD body, the operator will have to use Boolean and Trim functions to add or subtract additional features in order to change the occlusal contours 300 and buccal contours 302 of the crown model 312”, and [0142] – 
using the virtual representation of the pre-existing prosthesis to assist in generating a virtual representation of an intermediate prosthesis (see Fig. 10B above and  [0110] – “Prep Tooth Form or PTF 310 can be designed to accommodate an appropriate wall thickness of the crown and provide an ideal margin 162 where the crown will mate with the framework”); 
generating a virtual representation of the intermediate prosthesis (see Fig. 14B above and [0110] - “scanning process will also capture the intaglio surface 304 or underside of the denture tooth, which will enable for the creation of a denture tooth model 306. On the basis of the denture tooth model 306 and occlusal contours 300 and buccal contours 302, a PTF 310 can be designed to optimally support a crown that has the same or similar contours as the denture tooth. The Prep Tooth Form or PTF 310 can be designed to accommodate an appropriate wall thickness of the crown and provide an ideal margin 162 where the crown will mate with the framework); 
fabricating a sectioned intermediate prosthesis from the virtual representation of the intermediate prosthesis (see Fig. 26C above and [0144] – the "prep tooth form" or "PTF" is designing “PTF 422 as part of veneering overlay 404 is crown 420 and veneering overlay 404 can be fabricated from similar materials, such as Zirconia”); 

fusing the sections of the intermediate prosthesis together to create a fused intermediate prosthesis having an intaglio surface (see [0110] – “intaglio surface 304” and [0146] –“Once the framework 408 and veneering overlay 404 have been manufactured, the operator can perform any of the necessary finishing activities and attach the veneering overlay to the framework by means of a bonding agent or other means of retention”); 
scanning the fused intermediate prosthesis to assist in generating a virtual representation of the final working prosthesis (see [0010]­[0012], [0107]-[0111], and [0140]-[0146]); 
fabricating a final working prosthesis at least in part from the data from the virtual representation of the fused intermediate prosthesis (see Fig. 25A and [0145] final prosthesis, and [0146] - “Once the surface models for both the Framework 408 and veneering overlay 404 have been finalized as noted in Step 832 the appropriate tool paths can be generated (Step 834) for the simultaneous manufacturing (Step 836) of both items. For fabrication purposes, one can choose from a number of different methodologies such as but not limited to milling, laser sintering, 3D printing, ceramic pressing, EDM, etc.”).
However, Schulter et al. does not specifically disclose the intermediate prosthesis.
Regarding claim 16, Schulter et al. discloses a method of generating a final working prosthesis of a dental arch, wherein the pre-existing prosthesis has at least one coping (see Fig. 1 above and [0010]-[0012] – dental prosthesis is disclosed consisting of 
scanning the patient's pre-existing prosthesis to capture data representing a three dimensional configuration of the pre-existing prosthesis to assist in generating a virtual representation of the pre-existing prosthesis (see Fig. 4 above and [0109] – “two sets of scan data and resulting surface models of the stone cast 125 and diagnostic wax-up 130 provide all of the necessary data for determining the position of the denture teeth 132 in diagnostic wax-up 130 relative to the implants/abutments and the soft tissue contours of stone cast 125 as well as defining the boundaries or limits in which the framework should be designed within”); 
generating a virtual representation of the pre-existing prosthesis using captured data ((see Fig. 14B above and [0110] - “scanning process will also capture the intaglio surface 304 or underside of the denture tooth, which will enable for the creation of a denture tooth model 306. On the basis of the denture tooth model 306 and occlusal contours 300 and buccal contours 302, a PTF 310 can be designed to optimally support a crown that has the same or similar contours as the denture tooth. The Prep Tooth Form or PTF 310 can be designed to accommodate an appropriate wall thickness of the crown and provide an ideal margin 162 where the crown will mate with the framework);

generating a virtual representation of the intermediate prosthesis at least in part from the data derived from the virtual representation of the pre-existing prosthesis, wherein the virtual representation of the pre-existing prosthesis includes an intaglio surface and at least one coping opening corresponding closely to the at least one coping ([0110] – “scanning process will also capture the intaglio surface 304 or underside of the denture tooth, which will enable for the creation of a denture tooth model 306. On the basis of the denture tooth model 306 and occlusal contours 300 and buccal contours 302, a PTF 310 can be designed to optimally support a crown that has the same or similar contours as the denture tooth. The Prep Tooth Form or PTF 310 can be designed to accommodate an appropriate wall thickness of the crown and provide an ideal margin 162 where the crown will mate with the framework”); 
fabricating an intermediate prosthesis from the virtual representation ([0144] - "prep tooth form" or "PTF", “designing PTF 422 as part of veneering overlay 404 is crown 
installing at least one coping into the at least one coping opening (see [0070] – “inter engaging surfaces of coping 110 and anchor 104 serve to align the coping and the anchor in predetermined positions with respect to each other when fixed together”);
installing the sectioned intermediate prosthesis into the mouth of a patient (see [0144] – “cementing the veneering overlay 404 in the patient's mouth - a "prep tooth form" or "PTF" can be designed into the framework bridging structure or into the veneering overlay to support a single crown, veneer or bridge to cover the screw access hole”); 
fusing the sections of the intermediate prosthesis together to create a fused intermediate prosthesis having an intaglio surface (intaglio surface 304, para (0107]-(0111], [0146] – “Once the framework 408 and veneering overlay 404 have been manufactured, the operator can perform any of the necessary finishing activities and attach the veneering overlay to the framework by means of a bonding agent or other means of retention”);
scanning the fused intermediate prosthesis to assist in generating a virtual representation of the final working prosthesis (see [0010­0012], [0107-0111], [0140-0146]); 
generating a virtual representation of the final working prosthesis using at least in part data from scanning the intermediate prosthesis ([0140] – “Once all of the scan data, surface models (320 and 322) and digital parameterized fittings 152" have been aligned properly to one another, computer 186 imports and appropriately aligns framework 
fabricating a final working prosthesis at least in part from the data from the virtual representation of the fused intermediate prosthesis (see “final prosthesis” – [0140] – “Once the surface models for both the Framework 408 and veneering overlay 404 have been finalized as noted in Step 832 the appropriate tool paths can be generated (Step 834) for the simultaneous manufacturing (Step 836) of both items. For fabrication purposes, one can choose from a number of different methodologies such as but not limited to milling, laser sintering, 3D printing, ceramic pressing, EDM, etc”). 
However, Schulter et al. does not specifically disclose the intermediate prosthesis.
With respect to claims 1 and 16: 
On the other hand, Schulter et al. discloses the use of a virtual set up in place of the diagnostic wax-up 130. There are currently multiple dental systems and software (such as 3Shape, Dental Wings, Avadent, lvoclar and Procera) which have the ability to lay in CAD models of denture teeth or stock teeth relative to scans of a stone cast and an opposing dentition. For this first alternate process, the stone cast and opposing cast would be scanned separately and then scanned in their proper orientation relative to one another. [0134-0147] – “Utilizing the scan capturing the orientation of the stone cast and opposing cast, the scan data of the stone cast and opposing cast will be properly aligned to one another. Once properly aligned, the Operator will position the CAD models of the denture teeth or stock teeth relative to the occlusion of the opposing cast” or “anatomical markers found on the casts.”, “The operator can also adjust the occlusion by tools provided in the software. Once these CAD models have been properly positioned, the 
Accordingly, it would have been obvious to a person having ordinary skill in the art that CAD models create intermediate prosthesis.

    PNG
    media_image9.png
    296
    342
    media_image9.png
    Greyscale

Regarding claim 2, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of scanning the pre-existing prosthesis to capture data representing the three dimensional configuration of the pre-existing prosthesis to generate a virtual representation of the pre-existing prosthesis further includes incorporating bite registration data into the virtual representation of the preexisting prosthesis (see Fig. 6 above and [0109] – “two sets of scan data and resulting surface models of the stone cast 125 and diagnostic wax-up 130 
Regarding claim 3, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of generating a virtual representation of the intermediate prosthesis further comprises digitally subtracting data corresponding to the at least one coping from the virtual representation of the pre-existing prosthesis (see [0111] – “For a non-parametric CAD body, the operator will have to use Boolean and Trim functions to add or subtract additional features in order to change the occlusal contours 300 and buccal contours 302 of the crown model 312”, [0142] – “subtract body for veneering overlay 404 can also include bodies for the parameterized fittings 152" and screw access holes 418 to be subtracted from the veneering overlay 404. This design feature allows for the dentist to access the screws retaining the framework to the implants without having to remove the cemented veneering overlay 404”). 
Regarding claim 4, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where Schulter et al. discloses a method wherein the step of digitally subtracting data corresponding to the at least one coping from the virtual representation of the pre-existing prosthesis comprises using data from a 
Regarding claim 5, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method further comprising a step of installing a scan analog on at least one of the copings of the pre­existing prosthesis prior to the step of scanning the patient's pre-existing prosthesis to assist in digitally extracting data corresponding to the at least one coping from the virtual representation of the pre-existing prosthesis (see Fig. 3 and [0078] – “dentist has begun the next step of the process, that of attaching analogs 124 to the exposed surfaces of all of the copings 110. Analogs 124 are structures that replicate the anchors 104”). 
Regarding claim 6, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of fusing the sections together comprises applying a hardenable cement to the sections (see [0142] – “bonding agent such as cement, acrylic, heat cured bonding agent, chemical bonding agent (epoxy) can be used to permanently retain the veneering overlay 404 to framework 408”).
Regarding claim 7, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method further comprising: inserting hardenable tissue impression material between the intaglio surface of the fused intermediate prosthesis and mouth tissue to reflect contemplated 
Regarding claim 8, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Schulter et al. discloses a method wherein the step of generating a virtual representation of the intermediate prosthesis further comprises a step of digitally relieving the intaglio surface of the intermediate prosthesis to generate relatively greater space for the hardenable tissue impression material (see [0115] – “cement gap 314 and margin 162 can be adjusted by the designer to meet the customer requirements or to better suit the preferred manufacturing process”). 
Regarding claim 9, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Schulter et al. discloses a method wherein the step of scanning the fused intermediate prosthesis to assist in generating the final virtual representation comprises scanning the removed fused intermediate prosthesis and the hardenable tissue impression material becomes at least partially bound to the intaglio surface of the fused intermediate prosthesis such that the intermediate prosthesis now also includes a molded representation of the patient's mouth 
Regarding claim 10, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Schulter et al. discloses a method further comprising a step of applying an adhesive to the intaglio surface of the intermediate prosthesis to assist in the retention of the tissue impression material (see [0142] - ”bonding agent such as cement, acrylic, heat cured bonding agent, chemical bonding agent (epoxy) can be used to permanently retain the veneering overlay 404 to framework 408”). 
Regarding claims 11 and 19, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 16 respectively, and where Schulter et al. discloses a method wherein the step of generating a virtual representation of the intermediate prosthesis comprises a further step of introducing at least one recess into the intaglio surface of the virtual representation of the intermediate prosthesis, to enhance retention of hardenable tissue impression material (see [0142] – “crowns, margins, and cement gaps are updated by the repositioning of the PTF or support post, the unique mating surface of the veneering overlay 404 is updated/refined by a unique subtract body that is dependent upon the design features of framework bridging structure 
Regarding claim 12, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of generating the virtual representation of the intermediate prosthesis further comprises an additional step of adjusting configuration of the final virtual representation from configuration of the preexisting prosthesis to reflect changes deemed desirable from the pre-existing prosthesis (see [0134] – “Once the position of the CAD models of the denture teeth or stock teeth have been finalized, this information can be used in aligning the crown and PTF assemblies 316 and begin designing the crowns and framework - the operator can modify the design of the occlusal contours and buccal contours of the desired crown to meet any unique design requirements for the dentist”). 
Regarding claim 13, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of fabricating the intermediate prosthesis further comprises the step of installing copings into the intermediate prosthesis (see [0070] - “inter engaging surfaces of coping 110 and anchor 104 serve to align the coping and the anchor in predetermined positions with respect to each other when fixed together”). 
Regarding claim 14, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method 
Regarding claim 15, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of fabricating a sectioned intermediate prosthesis from the virtual representation of the intermediate prosthesis is provided by fabricating the intermediate prosthesis and subsequently sectioning the intermediate prosthesis (see [0144] - "prep tooth form" or "PTF" and “ designing PTF 422 as part of veneering overlay 404 is crown 420 and veneering overlay 404 can be fabricated from similar materials, such as Zirconia”). 
Regarding claim 17
Regarding claim 18, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 16, and where Schulter et al. discloses a method wherein the step of digitally subtracting data corresponding to the at least one coping from the virtual representation of the pre-existing prosthesis comprises a step of installing a scan analog on at least one of the copings of the pre­existing prosthesis prior to the step of scanning the patient's pre-existing prosthesis to assist in the digitally extracting data corresponding to the at least one coping from the virtual representation of the pre-existing prosthesis (see [0078] – “dentist has begun the next step of the process, that of attaching analogs 124 to the exposed surfaces of all of the copings 110. Analogs 124 are structures that replicate the anchors”).
Regarding claim 20, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 16, and where Schulter et al. discloses a method wherein the step of generating the intermediate prosthesis includes a step of digitally relieving the intaglio surface of the intermediate prosthesis (see [0110] – “The scanning process will also capture the intaglio surface 304 or underside of the denture tooth, which will enable for the creation of a denture tooth model 306”, [0146] – “Once the framework 408 and veneering overlay 404 have been manufactured, the operator can perform any of the necessary finishing activities and attach the veneering overlay to the framework by means of a bonding agent or other means of retention”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772